

116 HR 4423 IH: Teacher and School Leader Quality Partnership Grants Act
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4423IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Rouda (for himself, Mrs. Davis of California, Mr. Sablan, Mr. Trone, and Mr. Schneider) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to enhance teacher and school leader quality partnership
			 grants.
	
 1.Short titleThis Act may be cited as the Teacher and School Leader Quality Partnership Grants Act. 2.DefinitionsSection 200 of the Higher Education Act of 1965 (20 U.S.C. 1021) is amended to read as follows:
			
 200.DefinitionsExcept as otherwise provided, in this title: (1)Arts and sciencesThe term arts and sciences means—
 (A)when referring to an organizational unit of an institution of higher education, any academic unit that offers one or more academic majors in disciplines or content areas corresponding to the academic subject matter areas in which teachers provide instruction; and
 (B)when referring to a specific academic subject area, the disciplines or content areas in which academic majors are offered by the arts and sciences organizational unit.
 (2)Blended learningThe term blended learning has the meaning given the term in section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112).
 (3)Children from low-income familiesThe term children from low-income families means children described in section 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)).
 (4)Comprehensive literacy instructionThe term comprehensive literacy instruction has the meaning given the term in section 2221(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6641(b)(1)).
 (5)Digital learningThe term digital learning has the meaning given the term in section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112).
 (6)Diverse teacher candidatesThe term diverse teacher candidates means teacher candidates from— (A)underrepresented groups; or
 (B)teachers who are linguistically and culturally prepared to educate high-need students. (7)Early childhood educatorThe term early childhood educator means an individual with primary responsibility for the education of children in an early childhood education program.
 (8)Educational service agencyThe term educational service agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (9)EducatorThe term educator means a teacher, principal or other school leader, specialized instructional support personnel, or other staff member who provides or directly supports instruction, such as a school librarian, counselor, or paraprofessional.
 (10)Eligible partnershipThe term eligible partnership means an entity that— (A)shall include—
 (i)a high-need local educational agency; (ii) (I)a high-need school or a consortium of high-need schools served by the high-need local educational agency; or
 (II)as applicable, a high-need early childhood education program; (iii)a partner institution;
 (iv)a school, department, or program of education within such partner institution, which may include an existing teacher professional development program with proven outcomes within a four-year institution of higher education that provides intensive and sustained collaboration between faculty and local educational agencies consistent with the requirements of this title; and
 (v)a school or department of arts and sciences within such partner institution; and (B)may include any of the following:
 (i)The Governor of the State. (ii)The State educational agency.
 (iii)The State board of education. (iv)The State agency for higher education.
 (v)A business. (vi)A public or private nonprofit educational organization.
 (vii)An educational service agency. (viii)A teacher, principal, or school leader organization.
 (ix)A high-performing local educational agency, or a consortium of such local educational agencies, that can serve as a resource to the partnership.
 (x)A charter school (as defined in section 4310 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i)).
 (xi)A school or department within the partner institution that focuses on psychology and human development.
 (xii)A school or department within the partner institution with comparable expertise in the disciplines of teaching, learning, and child and adolescent development.
 (xiii)An entity operating a program that provides alternative routes to State certification of teachers or principals.
 (11)English learnerThe term English learner has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (12)Evidence-basedThe term evidence-based has the meaning given the term in subclauses (I) and (II) of section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)).
 (13)Evidence of student learningThe term evidence of student learning means multiple measures of student learning that include the following: (A)Valid and reliable student assessment data, which may include data—
 (i)based on— (I)student learning gains on statewide academic assessments under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965; or
 (II)student academic achievement assessments used at the national, State, or local levels, where available and appropriate for the curriculum and students taught;
 (ii)from classroom-based summative assessments; and (iii)from high-quality validated performance-based assessments that are aligned with challenging State academic standards adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)).
 (B)Not less than one of the following additional measures: (i)Student work, including measures of performance criteria and evidence of student growth.
 (ii)Teacher-generated information about student goals and growth. (iii)Parental feedback about student goals and growth.
 (iv)Student feedback about learning and teaching supports. (v)Assessments of affective engagement and self-efficacy.
 (vi)Other appropriate measures, as determined by the State. (14)Foster care (A)In generalThe term foster care means 24-hour substitute care for a child placed away from the child’s parents or guardians and for whom the State agency has placement and care responsibility. The term includes care through a placement in a foster family home, a foster home of a relative, a group home, an emergency shelter, a residential facility, a child care institution, or a pre-adoptive home.
 (B)RuleA child shall be considered to be in foster care under subparagraph (A) without regard to whether— (i)the foster care facility is licensed and payments are made by the State or local agency for the care of the child;
 (ii)adoption subsidy payments are being made prior to the finalization of an adoption; or (iii)Federal matching funds for any payments described in clause (i) or (ii) are being made.
 (15)High-need early childhood education programThe term high-need early childhood education program means an early childhood education program serving children from low-income families that is located within the geographic area served by a high-need local educational agency.
 (16)High-need local educational agencyThe term high-need local educational agency means a local educational agency— (A) (i)that serves not fewer than 10,000 low-income children;
 (ii)for which not less than 20 percent of the children served by the agency are low-income children; (iii)that meets the eligibility requirements for funding under the Small, Rural School Achievement Program under section 5211(b) of the Elementary and Secondary Education Act of 1965 or the Rural and Low-Income School Program under section 6221(b) of such Act; or
 (iv)that has a percentage of low-income children that is in the highest quartile among such agencies in the State; and
							(B)
 (i)for which one or more schools served by the agency is identified by the State for comprehensive supports and interventions under section 1111(c)(4)(D)(i) of the Elementary and Secondary Education Act of 1965; or
 (ii)for which one or more schools served by the agency has a high teacher turnover rate or is experiencing a teacher shortage in a high-needs field, as determined by the State.
							(17)High-need school
 (A)In generalThe term high-need school means a school that, based on the most recent data available, meets one or both of the following: (i)The school is in the highest quartile of schools in a ranking of all schools served by a local educational agency, ranked in descending order by percentage of students from low-income families enrolled in such schools, as determined by the local educational agency based on one of the following measures of poverty:
 (I)The percentage of students aged 5 through 17 in poverty counted in the most recent census data approved by the Secretary.
 (II)The percentage of students eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act.
 (III)The percentage of students in families receiving assistance under the State program funded under part A of title IV of the Social Security Act.
 (IV)The percentage of students eligible to receive medical assistance under the Medicaid program. (V)A composite of two or more of the measures described in subclauses (I) through (IV).
 (ii)In the case of— (I)an elementary school, the school serves students not less than 60 percent of whom are eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act; or
 (II)any other school that is not an elementary school, the other school serves students not less than 45 percent of whom are eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act.
								(B)Special rule
 (i)Designation by the SecretaryThe Secretary may, upon approval of an application submitted by an eligible partnership seeking a grant under this title, designate a school that does not qualify as a high-need school under subparagraph (A) as a high-need school for the purpose of this title. The Secretary shall base the approval of an application for designation of a school under this clause on a consideration of the information required under clause (ii), and may also take into account other information submitted by the eligible partnership.
 (ii)Application requirementsAn application for designation of a school under clause (i) shall include— (I)the number and percentage of students attending such school who are—
 (aa)aged 5 through 17 in poverty counted in the most recent census data approved by the Secretary; (bb)eligible for a free or reduced price school lunch under the Richard B. Russell National School Lunch Act;
 (cc)in families receiving assistance under the State program funded under part A of title IV of the Social Security Act; or
 (dd)eligible to receive medical assistance under the Medicaid program; (II)information about the student academic achievement of students at such school; and
 (III)for a secondary school, the four-year adjusted cohort graduation rate for such school. (18)Highly competentThe term highly competent, when used with respect to an early childhood educator, means an educator—
 (A)with specialized education and training in development and education of young children from birth until entry into kindergarten or a specialization in infants and toddlers or pre-school children;
 (B)with— (i)a baccalaureate degree in an academic major in an early childhood or related field; or
 (ii)an associate’s degree in an early childhood or related educational area; and (C)who has demonstrated a high level of knowledge and use of content and pedagogy in the relevant areas associated with quality early childhood education.
 (19)Homeless childThe term homeless child means an individual who is a homeless child or youth under section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434).
 (20)Induction programThe term induction program means a formalized program for new teachers or school leaders, during not less than the teachers’ or school leaders’ first 2 years of, respectively, teaching or leading, that is designed to provide support for, and improve the professional performance and increase the retention in the education field of, beginning teachers or school leaders. Such program shall promote effective teaching or leadership skills and shall include the following components:
 (A)High-quality mentoring. (B)Periodic, structured time for collaboration, including with mentors, as well as time for information-sharing among teachers, principals, other school leaders and administrators, other appropriate instructional staff, and participating faculty or program staff in the partner institution.
 (C)The application of evidence-based instructional practices. (D)Opportunities for new teachers or school leaders to draw directly on the expertise of mentors, faculty or program staff, and researchers to support the integration of evidence-based research with practice.
 (E)The development of skills in evidence-based instructional and behavioral interventions. (F)Faculty or program staff who—
 (i)model the integration of research and practice in the classroom and school; and (ii)as appropriate, assist new teachers or school leaders with the effective use and integration of educational technology and the principles of universal design for learning into the classroom or school.
 (G)Interdisciplinary collaboration among teacher leaders or school leaders, faculty or program staff, researchers, and other staff who prepare new teachers or school leaders with respect to, as applicable, the learning process, the assessment of learning, or the leadership of a school.
 (H)As applicable to the role, assistance with understanding of the effective use of data, particularly student achievement data, and the applicability of such data to inform and improve classroom instruction and school leadership.
 (I)Regular and structured observation and evaluation of new teachers, principals, or other school leaders that are based in part on evidence of student learning, shall include multiple measures of educator performance, and shall provide clear, timely, and useful feedback to teachers, principals, or other school leaders, as applicable.
 (J)The development of skills in improving the school culture and climate related to school leadership and the role of the principal, including to—
 (i)nurture teacher and staff development to strengthen classroom practice; (ii)build and sustain an inclusive culture of learning among adults and children;
 (iii)strengthen communications and relationships with parents, caregivers, paraprofessionals, and community stakeholders;
 (iv)facilitate the sharing of knowledge, insight, and best practices in the community served by the school, preschool program, or early childhood education program, including with youth serving programs (such as before- and after-school and summer programs); and
 (v)build relationships and communicate effectively with State and local educational agency officials. (21)Infant or toddler with a disabilityThe term infant or toddler with a disability has the meaning given the term in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).
 (22)MentoringThe term mentoring means the mentoring of new or prospective teachers or school leaders through a program that— (A)includes clear criteria for the selection of teacher or school leader mentors who may be program staff and who will provide role model relationships for mentees, which criteria shall be developed by the eligible partnership and based on measures of teacher or school leader effectiveness;
 (B)provides high-quality training for such mentors, including instructional strategies for literacy instruction and classroom management (including approaches that improve the schoolwide climate for learning, create inclusive classroom environments, and address the social and emotional needs of students, which may include positive behavioral interventions and supports);
 (C)provides regular and ongoing opportunities for mentors and mentees to observe each other’s teaching or leading methods in classroom or school settings during the day in a high-need school in the high-need local educational agency in the eligible partnership;
 (D)provides paid release time for mentors; (E)for teachers, provides mentoring to each mentee by a colleague who teaches in the same field, grade, or subject as the mentee;
 (F)for teachers, promotes empirically based practice of, and evidence-based research on, where applicable—
 (i)teaching and learning; (ii)assessment of student learning;
 (iii)the development of teaching skills through the use of instructional and behavioral interventions; and
 (iv)the improvement of the mentees’ capacity to measurably advance student learning; and (G)includes—
 (i)common planning time or regularly scheduled collaboration for the mentor and mentee; and (ii)as applicable, joint professional development opportunities.
 (23)ParentThe term parent has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (24)Partner institutionThe term partner institution means an institution of higher education, which may include a 2-year institution of higher education offering a dual program with a 4-year institution of higher education, participating in an eligible partnership that has a teacher or school leader preparation program that is accredited by the State—
 (A)in the case of a teacher preparation program— (i)whose graduates exhibit strong performance on State-determined qualifying assessments for new teachers through—
 (I)demonstrating that 80 percent or more of the graduates of the program who intend to enter the field of teaching have passed all of the applicable State qualification assessments for new teachers, which shall include an assessment of each prospective teacher’s subject matter knowledge in the content area in which the teacher intends to teach; or
 (II)that is not designated as a low-performing teacher preparation program in the State as determined by the State—
 (aa)using criteria consistent with the requirements for the State assessment under section 207(a) before the first publication of such report card; and
 (bb)using the State assessment required under section 207(a), after the first publication of such report card and for every year thereafter; and
 (ii)that requires— (I)each student in the program to meet high academic standards or demonstrate a record of success, as determined by the institution (including prior to entering and being accepted into a program), and participate in intensive clinical experience;
 (II)each student in the program preparing to become a teacher who meets the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act; and
 (III)each student in the program preparing to become an early childhood educator to meet degree requirements, as established by the State, and become highly competent; and
 (B)in the case of a school leader preparation program— (i)whose graduates exhibit a strong record of successful school leadership as demonstrated by—
 (I)a high percentage of such graduates taking positions as assistant principals and principals within 3 years of completing the program; and
 (II)a high percentage of such graduates rated effective or above in State school leader evaluation and support systems (as described in section 2101(c)(4)(B)(ii) of the Elementary and Secondary Education Act of 1965) or, if no such ratings are available, other, comparable indicators of performance; and
 (ii)that requires each student in the program to participate in intensive clinical experience in an authentic setting (including by assuming substantial leadership responsibilities) in which the student can be evaluated on leadership skills and the student’s effect on student outcomes as part of program completion.
 (25)Professional developmentThe term professional development has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (26)Profession-readyThe term profession-ready— (A)when used with respect to a principal, means a principal or other school leader who—
 (i)has an advanced degree, or other appropriate credential; (ii)has completed a principal or other school leader preparation process and is fully certified and licensed by the State in which the principal or other school leader is employed;
 (iii)has demonstrated instructional leadership, including the ability to collect, analyze, and utilize data on evidence of student learning and evidence of classroom practice;
 (iv)has demonstrated proficiency in professionally recognized leadership standards, such as through— (I)a performance assessment;
 (II)completion of a residency program; or (III)other measures of leadership effectiveness, as determined by the State; and
 (v)has demonstrated the ability to work with students who are culturally and linguistically diverse; (B)when used with respect to a teacher, means a teacher who—
 (i)has completed a teacher preparation program and is fully certified and licensed to teach by the State in which the teacher is employed;
 (ii)has demonstrated content knowledge in the subject or subjects the teacher teaches; (iii)has demonstrated the ability to work with students who are culturally and linguistically diverse;
 (iv)has demonstrated teaching skills, such as through— (I)a teacher performance assessment; or
 (II)other measures of teaching skills, as determined by the State; and (v)has demonstrated proficiency with the use of educational technology; and
 (C)when used with respect to any other educator not described in subparagraph (A) or (B), means an educator who has completed an appropriate preparation program and is fully certified or licensed by the State in which the educator is employed.
 (27)Residency programThe term residency program means a school-based educator preparation program in which a prospective teacher, principal or other school leader, or other educator—
 (A)for 1 academic year, works alongside a mentor teacher, principal or other school leader, or other educator who is the educator of record;
 (B)receives concurrent instruction during the year described in subparagraph (A) from the partner institution, which may be courses taught by local educational agency personnel or residency program faculty, in—
 (i)the teaching of the content area in which the teacher will become certified or licensed; (ii)pedagogical practices; and
 (iii)leadership, management, organizational, and instructional skills necessary to serve as a principal or other school leader;
 (C)acquires effective teaching or leadership skills; and (D)prior to completion of the program, earns a master’s degree or other appropriate advanced credential, attains full State teacher, principal, or school leader certification or licensure, and becomes profession-ready.
 (28)School leaderThe term school leader has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (29)School leader preparation entityThe term school leader preparation entity means an institution of higher education or a nonprofit organization, including those institutions or organizations that provide alternative routes to certification, that is approved by the State to prepare school leaders to be effective.
 (30)School leader preparation programThe term school leader preparation program means a program offered by a school leader preparation entity, whether a traditional or alternative route, that is approved by the State to prepare school leaders to be effective and that leads to a specific State certification to be a school leader.
 (31)Teacher leaderThe term teacher leader means a highly effective educator who carries out formalized leadership responsibilities based on the demonstrated needs of the elementary school or secondary school in which the teacher is employed, while maintaining a role as a classroom instructor who—
 (A)is trained in and practices teacher leadership; and (B)fosters a collaborative culture to—
 (i)support educator development, effectiveness, and student learning; (ii)support access and use research to improve practice and student learning;
 (iii)promote professional learning for continuous improvement; (iv)facilitate improvements in instruction and student learning; promote the appropriate use of assessments and data for school and district improvement;
 (v)improve outreach and collaboration with families and community; (vi)advance the profession by shaping and implementing policy; and
 (vii)advocate for increased access to great teaching and learning for all students. (32)Teaching skillsThe term teaching skills means skills that enable a teacher to—
 (A)increase student learning, achievement, and the ability to apply knowledge; (B)effectively convey, and explain, and provide opportunities for students to apply academic subject matter;
 (C)effectively teach higher-order analytical, evaluation, problem-solving, critical thinking, social and emotional, collaboration, and communication skills;
 (D)employ strategies grounded in the disciplines of teaching and learning that— (i)are based on empirically based practice and evidence-based research, where applicable, related to teaching and learning;
 (ii)are specific to academic subject matter; and (iii)focus on the identification of students’ specific learning needs, particularly students with disabilities, students who are English-learners, students who are gifted and talented, and students with low literacy levels, and the tailoring of academic instruction to such needs;
 (E)design and conduct an ongoing assessments of student learning, which may include the use of formative assessments, performance-based assessments, project-based assessments, or portfolio assessments, that measures higher-order thinking skills (including application, analysis, synthesis, and evaluation) and use this information to inform and personalize instruction;
 (F)support the social, emotional, and academic achievement of all students including effectively manage a classroom creating a positive and inclusive classroom environment, including the ability to implement positive behavioral interventions and support strategies;
 (G)support technology-rich instruction, assessment and learning management in content areas, technology literacy, and understanding of the principles of universal design;
 (H)demonstrate proficiency with the use of educational technology; (I)communicate and work with families, and involve families in their children’s education; and
 (J)use, in the case of an early childhood educator or an educator at the elementary school or secondary school level, age-appropriate and developmentally appropriate strategies and practices for children and youth in early childhood education and elementary school or secondary school programs, respectively.
 (33)Teacher performance assessmentThe term teacher performance assessment means a pre-service assessment used to measure teacher performance that is approved by the State and is—
 (A)based on professional teaching standards; (B)used to measure the effectiveness of a teacher’s—
 (i)curriculum planning; (ii)instruction of students, including appropriate plans and modifications for students who are limited English proficient and students who are children with disabilities;
 (iii)assessment of students, including analysis of evidence of student learning; and (iv)ability to advance student learning;
 (C)validated based on professional assessment standards; (D)reliably scored by trained evaluators, with appropriate oversight of the process to ensure consistency; and
 (E)used to support continuous improvement of educator practice. (34)Teacher preparation entityThe term teacher preparation entity means an institution of higher education, a nonprofit organization, or other organization that is approved by a State to prepare teachers to be effective in the classroom.
 (35)Teacher preparation programThe term teacher preparation program means a program offered by a teacher preparation entity that leads to a specific State teacher certification.
 (36)Trauma-informed careThe term trauma-informed care is defined as the evidence-based practices outlined in section 4108(B)(II)(aa) of the Elementary and Secondary Education Act of 1965..
 3.PurposesSection 201 of the Higher Education Act of 1965 (20 U.S.C. 1022) is amended— (1)in paragraph (2), by striking by improving the preparation of prospective teachers and enhancing professional development activities for new teachers and inserting , school leaders, including teacher leaders, and other educators by improving the preparation of prospective teachers, school leaders, and other educators and enhancing professional development activities for new teachers, school leaders, and other educators;
 (2)in paragraph (3), by striking ; and and inserting a semicolon; and (3)by striking paragraph (4) and inserting the following new paragraphs:
				
 (4)hold teacher, principal and school leader, and other educator preparation programs accountable for preparing effective teachers, principals and school leaders, and other educators;
 (5)recruit profession-ready individuals, including underrepresented groups and individuals from other occupations (including informal education and youth development fields), as teachers and other educators; and
 (6)meet the staffing needs of high-need local educational agencies and high-need schools through close partnerships with educator preparation programs within institutions of higher education..
 4.Partnership grantsSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by inserting equitable distribution, after professional development,; (B)by amending paragraph (2) to read as follows:
					
 (2)a description of the extent to which the program to be carried out with grant funds, as described in subsection (c), will prepare prospective teachers, school leaders, and new educators with strong teaching, leadership, and other professional skills necessary to increase learning and academic achievement;; 
 (C)in paragraph (3), by inserting , school leaders, and other educators, after new teachers; (D)in paragraph (4)—
 (i)in subparagraph (A), by inserting , school leader, and other educator after other teacher; and (ii)in subparagraph (B), by inserting , school leader, and other educator after promote teacher;
 (E)in paragraph (6)— (i)by striking subparagraphs (F), (G), and (H) and inserting the following:
						
 (F)how the partnership will prepare educators to teach and work with students with disabilities, including training related to early identification of students with disabilities and participation as a member of individualized education program teams, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act to ensure that students with disabilities receive effective services, consistent with the requirements of the Individuals with Disabilities Education Act, that are needed for such students to achieve to challenging State academic standards;
 (G)how the partnership will prepare educators to teach and work with students who are English learners to ensure that students who are English learners receive the services that are needed for such students to achieve to challenging State academic standards;
 (H)how faculty at the partner institution will work, during the term of the grant, with mentor educators in the classrooms and administrators of high-need schools served by the high-need local educational agency in the partnership to—
 (i)provide high-quality professional development activities to strengthen the content knowledge and teaching skills of elementary school and secondary school teachers and other educators, including multi-tiered systems of support and universal design for learning;
 (ii)train other classroom teachers, principals or other school leaders, school librarians, and other educators to implement literacy programs that incorporate the components of comprehensive literacy instruction; and
 (iii)provide evidence-based, high-quality professional development activities to strengthen the instructional and leadership skills of elementary school and secondary school principals or other school leaders and district superintendents, if the partner institution has a principal or school leader preparation program;;
 (ii)in subparagraph (I), by inserting as applicable before how the partnership; and (iii)in subparagraph (K)—
 (I)by inserting , principals or other school leaders after teachers; and (II)by striking ; and and inserting a semicolon; and
 (F)in paragraph (7)— (i)in the matter before subparagraph (A), by striking under this section and inserting under paragraphs (1)(B)(iv) and (3) of subsection (d);
 (ii)in subparagraph (A), by inserting as applicable, before a demonstration; (iii)in subparagraph (B), by striking scientifically valid and inserting evidence-based; and
 (iv)in subparagraph (D), by striking the period at the end and inserting ; and; (2)by amending subsection (c) to read as follows:
				
 (c)Use of grant fundsAn eligible partnership that receives a grant under this section— (1)shall use such grant to carry out—
 (A)a program for the pre-baccalaureate or post-baccalaureate preparation of teachers described in subsection (d);
 (B)a teaching or principal or other school leader residency program described in subsection (e); or (C)a combination of such programs; and
 (2)may use such grant to carry out other educator development programs under subsection (f), based upon the results of the needs assessment in subsection (b)(1).;
 (3)in subsection (d)— (A)in paragraph (1)—
 (i)by striking limited English proficient both places it appears and inserting English learners; (ii)by striking scientifically valid both places it appears and inserting evidence-based; and
 (iii)in subparagraph (B)(ii)(VI), by striking reading instruction both places it appears and inserting comprehensive literacy instruction; (B)in paragraph (5)(B), by striking limited English proficient and inserting English learners; and
 (C)in paragraph (6)(A), by striking reading instruction and inserting comprehensive literacy instruction; (4)by amending subsection (e) to read as follows:
				
					(e)Partnership grants for the establishment of teaching and principal or other school leader residency
			 programs
 (1)In generalAn eligible partnership receiving a grant to carry out an effective teaching residency program or principal or other school leader residency program that meets the following requirements:
 (A)Teaching residency programAn eligible partnership carrying out a teaching residency program shall— (i)support a teaching residency program described in paragraph (2) for high-need schools, as determined by the needs of high-need local educational agency in the partnership, and in high-need subjects and areas, as defined by such local educational agency; and
 (ii)place graduates of the teaching residency program in cohorts that facilitate professional collaboration, both among graduates of the residency program and between such graduates and mentor teachers in the receiving school.
 (B)Principal or school leader residency programAn eligible partnership carrying out a principal or school leader residency program shall support a program described in paragraph (3) for high-need schools, as determined by the needs of the high-need local educational agency in the partnership.
							(2)Teaching residency program
 (A)Establishment and designA teaching residency program under this paragraph shall be a program based upon models of successful teaching residencies that serves as a mechanism to prepare teachers for success in high-need schools in the eligible partnership and shall be designed to include the following characteristics of successful programs:
 (i)The integration of pedagogy, classroom practice and teacher mentoring. (ii)The exposure to principles of child and youth development, and understanding and applying principles of learning, behavior, and community and family engagement.
 (iii)The exposure to principles of universal design for learning and multi-tiered systems of support. (iv)Engagement of teaching residents in rigorous graduate-level coursework to earn a master's degree while undertaking a guided teaching clinical experience.
 (v)Experience and learning opportunities alongside a trained and experienced mentor teacher— (I)whose teaching shall complement the residency program so that school-based clinical practice is tightly aligned and integrated with coursework;
 (II)who shall have extra responsibilities as a teacher leader of the teaching residency program, as a mentor for residents, and as a teacher coach during the induction program for new teachers, and for establishing, within the program, a learning community in which all individuals are expected to continually improve their capacity to advance student learning; and
 (III)who may be relieved from teaching duties or may be offered a stipend as a result of such additional responsibilities.
 (vi)The establishment of clear criteria for the selection of mentor teachers based on the appropriate subject area knowledge and measures of teacher effectiveness, which shall be based on, but not limited to, observations of the following:
 (I)Planning and preparation, including demonstrated knowledge of content, pedagogy, and assessment, including the use of formative, summative, and diagnostic assessments to inform instruction and improve student learning.
 (II)Appropriate instruction that engages all students. (III)Collaboration with colleagues to improve instruction.
 (IV)Analysis of evidence of student learning. (V)Collaboration and the cultivation of relationships with external stakeholders (which may include professional disciplinary organizations and nonprofit advocacy organizations) to foster the sharing of evidence-based resources to promote high-quality, effective practices.
 (vii)The development of admissions goals and priorities— (I)that are aligned with the hiring objectives of the local educational agency partnering with the program, as well as the instructional initiatives and curriculum of such agency to hire qualified graduates from the teaching residency program; and
 (II)which may include consideration of applicants who reflect the communities in which they will teach as well as consideration of individuals from underrepresented populations in the teaching profession.
 (viii)Continued support for residents once such residents are hired as the teachers of record, through an induction program, evidence-based professional development, and networking opportunities to support the residents through not less than the residents' first 2 years of teaching.
								(B)Selection of individuals as teacher residents
 (i)Eligible individualIn order to be eligible to be a teacher resident in a teacher residency program under this paragraph, an individual shall—
 (I)be a recent graduate of a 4-year institution of higher education or a mid-career professional possessing strong content knowledge or a record of professional accomplishment; and
 (II)submit an application to the residency program. (ii)Selection criteriaAn eligible partnership carrying out a teaching residency program under this subsection shall establish criteria for the selection of eligible individuals to participate in the teaching residency program based on the following characteristics:
 (I)Strong content knowledge or record of accomplishment in the field or subject area to be taught. (II)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate assessments.
 (III)Other attributes linked to effective teaching, which may be determined by interviews or performance assessments, as specified by the eligible partnership.
									(3)Partnership grants for the development of principal and other school leader residency programs
 (A)Establishment and designA principal or other school leader residency program under this paragraph shall be a program based upon models of successful principal or other school leader residencies that serve as a mechanism to prepare principals and other school leaders for success in high-need schools in the eligible partnership and shall be designed to include the following characteristics of successful programs:
 (i)Engagement of principal or other school leader residents in rigorous graduate-level coursework to earn an appropriate advanced credential while undertaking a guided principal or other school leader clinical experience.
 (ii)Experience and learning opportunities, including those that provide continuous feedback throughout the program on a participants’ progress, alongside a trained and experienced mentor principal or other school leader—
 (I)whose mentoring shall be based on standards of effective mentoring practice and shall complement the residence program so that school-based clinical practice is tightly aligned with coursework; and
 (II)who may be relieved from some portion of principal or other school leader duties or may be offered a stipend as a result of such additional responsibilities.
 (iii)The establishment of clear criteria for the selection of mentor principals or other school leaders, which may be based on observations of the following:
 (I)Demonstrating awareness of, and having experience with, the knowledge, skills, and attitudes to— (aa)establish and maintain a professional learning community that effectively extracts information from data to improve the school culture and climate, and personalize instruction for all students to result in improved student achievement;
 (bb)create and maintain a learning culture within the school that provides an inclusive climate conducive to the development of all members of the school community, including one of continuous improvement and learning for adults tied to student learning and other school goals;
 (cc)develop the professional capacity and practice of school personnel and foster a professional community of teachers and other professional staff;
 (dd)engage in continuous professional development, utilizing a combination of academic study, developmental simulation exercises, self-reflection, men­tor­ship, and internship;
 (ee)understand youth development appropriate to the age level served by the school, and use this knowledge to set high expectations and standards for the academic, social, emotional, and physical development of all students; and
 (ff)actively engage with families and the community to create shared responsibility for student academic performance and successful development.
 (II)Planning and articulating a shared and coherent schoolwide direction and policy for achieving high standards of student performance, and closing gaps in achievement among subgroups of students.
 (III)Identifying and implementing the activities and rigorous curriculum necessary for achieving such standards of student performance.
 (IV)Supporting a culture of learning, collaboration, and professional behavior and ensuring quality measures of instructional practice.
 (V)Communicating and engaging parents, families, and other external communities. (VI)Cultivating relationships and collaborating with external stakeholders, which may include professional disciplinary organizations and nonprofit advocacy organizations, to foster the sharing of evidence-based resources to promote high-quality, effective practices.
 (VII)Collecting, analyzing, and utilizing data and other evidence of student learning and evidence of classroom practice to guide decisions and actions for continuous improvement and to ensure performance accountability.
 (iv)The development of admissions goals and priorities— (I)that are aligned with the hiring objectives of the local educational agency partnering with the program, as well as the instructional initiatives and curriculum of such agency to hire qualified graduates from the principal residency program; and
 (II)which may include consideration of applicants who reflect the communities in which they will serve and consideration of individuals from underrepresented populations in school leadership positions.
 (v)Continued support for residents once such residents are hired as principals or other school leaders, through an induction program, evidence-based professional development to support the knowledge and skills of the principal or other school leader in a continuum of learning and content expertise in developmentally appropriate or age-appropriate educational practices, and networking opportunities to support the residents through not less than the residents’ first 2 years of serving as principal or other school leader of a school.
								(B)Selection of individuals as principal or other school leader residents
 (i)Eligible individualIn order to be eligible to be a principal or other school leader resident in a principal or other school leader residency program under this paragraph, an individual shall—
 (I)have prior prekindergarten through grade 12 teaching experience; (II)have experience as an effective leader, manager, and written and oral communicator; and
 (III)submit an application to the residency program. (ii)Selection criteriaAn eligible partnership carrying out a principal or other school leader residency program under this subsection shall establish criteria for the selection of eligible individuals to participate in the principal residency program based on the following characteristics:
 (I)Strong instructional leadership skills in an elementary school or secondary school setting. (II)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate assessments.
 (III)Other attributes linked to effective leadership, such as sound judgment, organizational capacity, collaboration, commitment to equity and inclusiveness, and openness to continuous learning, which may be determined by interviews or performance assessment, as specified by the eligible partnership.
									(4)Stipends or salaries; applications; agreements; and repayments
 (A)Stipends or salariesA teaching residency program, or principal or other school leader residency program, under this subsection—
 (i)shall provide a 1-year living stipend or salary to teaching or principal or other school leader residents during the teaching residency program or principal residency program; and
 (ii)may provide a stipend to a mentor teacher or mentor principal. (B)Applications (i)In generalEach teaching, principal, or other school residency candidate desiring a stipend or salary during the period of residency shall submit an application to the eligible partnership at such time, in such manner, and containing such information and assurances, as the eligible partnership may require, and which shall include an agreement to serve described in clause (ii).
 (ii)Agreements to serveEach application submitted under clause (i) shall contain or be accompanied by an agreement that the applicant will—
 (I)upon successfully completing the 1-year teaching, principal, or other school leader residency program, serve as a full-time teacher, principal, or other school leader for a total of not less than 3 school years at—
 (aa)a high-need school served by the high-need local educational agency in the eligible partnership and, in the case of a teacher, teach a subject or area that is designated as high-need by the partnership; or
 (bb)in a case in which no appropriate position is available in a high-need school served by the high-need local educational agency in the eligible partnership, any other high-need school;
 (II)provide to the eligible partnership a certificate, from the chief administrative officer of the local educational agency in which the teacher or principal, or other school leader is employed, of the employment required under subclause (I) at the beginning of, and upon completion of, each year or partial year of service;
 (III)in the case of a teacher resident, meet the requirements to be a profession-ready teacher; and (IV)comply with the requirements set by the eligible partnership under subparagraph (C) if the applicant is unable or unwilling to complete the service obligation required by this subparagraph.
									(C)Repayments
 (i)In generalAn eligible partnership carrying out a teaching or principal, or other school leader, residency program under this subsection shall require a recipient of a stipend or salary under subparagraph (A) who does not complete, or who notifies the partnership that the recipient intends not to complete, the service obligation required by subparagraph (B) to repay such stipend or salary to the eligible partnership, together with interest, at a rate specified by the partnership in the agreement, and in accordance with such other terms and conditions specified by the eligible partnership, as necessary.
 (ii)Other terms and conditionsAny other terms and conditions specified by the eligible partnership may include reasonable provisions for prorate repayment of the stipend or salary described in subparagraph (A) or for deferral of a teaching or principal, or other school leader, resident’s service obligation required by subparagraph (B), on grounds of health, incapacitation, inability to secure employment in a school served by the eligible partnership, being called to active duty in the Armed Forces of the United States, or other extraordinary circumstances.
 (iii)Use of repaymentsAn eligible partnership shall use any repayment received under this subparagraph to carry out additional activities that are consistent with the purposes of this section.; and
 (5)by striking subsection (f) and inserting the following:  (f)Teacher leader development program (1)In generalA teacher leader development program carried out with a grant awarded under this section shall involve the professional development of teachers, as described in paragraph (2), who maintain their roles as classroom teachers and who also carry out formalized leadership responsibilities to increase the academic achievement of students and promote data-driven instructional practices that address the demonstrated needs at the elementary schools and secondary schools in which the teachers are employed, such as—
 (A)development of curriculum and curricular resources; (B)facilitating the work of committees and teams;
 (C)family and community engagement; (D)school discipline and culture;
 (E)peer observations and coaching; or (F)dual enrollment instruction.
 (2)Professional developmentThe professional development of teachers in a teacher leader development program carried out with a grant awarded under this section shall include—
 (A)one year of professional development, training, and support that may— (i)include—
 (I)the engagement of teachers in rigorous coursework and fieldwork relevant to their role as a teacher leader, including available teacher leader standards; and
 (II)regular observations and professional support from— (aa)a principal, vice principal, or a designated instructional leader of the school;
 (bb)a representative from the institution of higher education that is a partner in the eligible partnership;
 (cc)a representative from another entity that is a partner in the eligible partnership; and (dd)another member of the teacher leader cohort, if applicable, or a peer teacher; and
 (ii)result in the awarding of a credential in teacher leadership; and (B)one or two additional years of support from a principal, vice principal, or a designated instructional leader of the school, a representative from the institution of higher education that is a partner in the eligible partnership, and a representative from another entity that is a partner in the eligible partnership.
 (3)Teacher leader development program planIn carrying out a teacher leader development program under this section, an eligible partnership shall develop a plan that shall describe—
 (A)how the work hours of teacher leaders will be allocated between their classroom responsibilities and responsibilities as a teacher leader, which may include a description of whether the teacher leader will be relieved from teaching duties during their participation in the teacher leader development program;
 (B)how the partnership will support teacher leaders after the first year of professional development in the program; and
 (C)how teacher leader activities could be sustained by the eligible partnership after the program concludes, which may include a description of opportunities for the teacher leaders to assist in the educator preparation program at the institution of higher education in the partnership.
 (4)Selection of teacher leaders; use of fundsIn carrying out a teacher leader development program under this section, an eligible partnership— (A)shall select a teacher for participation in the program—
 (i)who— (I)is fully certified to teach in the State of the high-need local educational agency that is a partner in the eligible partnership;
 (II)is employed by such high-need local educational agency; (III)has not less than 3 years of teaching experience; and
 (IV)submits an application for participation to the eligible partnership; and (ii)based on selection criteria that includes—
 (I)demonstration of strong content knowledge or a record of accomplishment in the field or subject area the teacher will support as a teacher leader; and
 (II)demonstration of attributes linked to effective teaching that is determined through interviews, observations, artifacts, student achievement, or performance assessments, such as those leading to an advanced credential;
 (B)may develop admissions goals and priorities for the teacher leader development program that— (i)are aligned with the demonstrated needs of the school or high-need local educational agency in which the teacher is employed;
 (ii)considers cultural competencies that would make the applicant effective in the applicant’s teacher leader role; and
 (iii)considers whether the teacher has substantial teaching experience in the school in which the teacher is employed or in a school that is similar to the school in which the teacher is employed;
 (C)shall use the grant funds to pay for costs of training and supporting teacher leaders for not less than 2 years and not more than 3 years;
 (D)may use the grant funds to pay for a portion of a stipend for teacher leaders if such grant funds are matched by additional non-Federal public or private funds as follows:
 (i)during each of the first and second years of the grant period, grant funds may pay not more than 50 percent of such stipend; and
 (ii)during the third year of the grant period, grant funds may pay not more than 33 percent of such stipend; and
 (E)may require teacher leaders to pay back the cost of attaining the credential described in paragraph (2)(A)(ii) if they do not complete their term of service in the teacher leader development program..
 5.Administrative provisionsSection 203 of the Higher Education Act of 1965 (20 U.S.C. 1022b) is amended— (1)in subsection (a)(2), by striking five-year period and inserting five-year period, except such partnership may receive an additional grant during such period if such grant is used to establish a teacher or principal residency program if such residency program was not established with the prior grant; and
 (2)in subsection (b)(2)(A), by striking teacher preparation program and inserting teacher education, school leader preparation, or educator development program. 6.Accountability and evaluationSection 204(a) of the Higher Education Act of 1965 (20 U.S.C. 1022c(a)) is amended to read as follows:
			
 (a)Eligible partnership evaluationEach eligible partnership submitting an application for a grant under this part shall establish, and include in such application, an evaluation plan that includes rigorous, comprehensive, and measurable performance objectives. The plan shall include objectives and measures for—
 (1)achievement for all prospective and new educators as measured by the eligible partnership; (2)educator retention in the first 3 years;
 (3)as applicable, pass rates and scaled scores for initial State certification or licensure of teachers or pass rates and average scores on valid and reliable teacher performance assessments; and
					(4)
 (A)the percentage of profession-ready teachers, principals or other school leaders, and other educators hired by the high-need local educational agency participating in the eligible partnership;
 (B)the percentage of profession-ready teachers, principals, and other educators hired by the high-need local educational agency who are members of underrepresented groups;
 (C)as applicable, the percentage of profession-ready teachers hired by the high-need local educational agency who teach high-need academic subject areas, such as reading, science, technology, engineering, mathematics, computer science, and foreign language (including less commonly taught languages and critical foreign languages);
 (D)as applicable, the percentage of profession-ready teachers hired by the high-need local educational agency who teach in high-need areas, including special education, bilingual education, language instruction educational programs for English language learners, and early childhood education;
 (E)the percentage of profession-ready teachers, principals or other school leaders, and other educators hired by the high-need local educational agency who teach in high-need schools, disaggregated by the elementary school and secondary school levels;
 (F)as applicable, the percentage of early childhood education program classes in the geographic area served by the eligible partnership taught by early childhood educators who are highly competent;
 (G)as applicable, the percentage of educators able to— (i)integrate technology effectively into curricula and instruction, including technology consistent with the principles of universal design for learning; and
 (ii)use technology effectively to collect, manage, and analyze data to improve teaching and learning for the purpose of improving student learning outcomes; and
 (H)as applicable, the percentage of educators taking school leadership positions who, after 3 years in the role, receive ratings of effective or above in State school leader evaluation and support systems (as described in section 2014(c)(4)(B)(ii) of the Elementary and Secondary Education Act of 1965) or, if no such ratings are available, other comparable indicators of performance..
 7.Accountability for programs that prepare teachers or other school leadersSection 205 of the Higher Education Act of 1965 (20 U.S.C. 1022d)— (1)by amending subsection (a)(1) to read as follows:
				
 (1)Report cardEach teacher preparation or school leader preparation entity approved to operate teacher preparation or school leader preparation programs in the State and that receives or enrolls students receiving Federal assistance shall report annually to the State and the general public, in a uniform and comprehensive manner that conforms with the definitions and methods established by the Secretary, the following:
 (A)Pass rates and scaled scoresFor the most recent year for which the information is available for each teacher or school leader preparation program offered by the teacher preparation or school leader preparation entity the following:
 (i)Except as provided in clause (ii), for those students who took the assessments used for teacher or school leader certification or licensure by the State in which the entity is located and are enrolled in the teacher or school leader preparation program or, and for those who have taken such assessments and have completed the teacher or school preparation program during the 2-year period preceding such year, for each of such assessments—
 (I)the percentage of all students who passed such assessment; (II)the percentage of students who have taken such assessment who enrolled in and completed the teacher or school leader preparation program; and
 (III)the average scaled score for all students who took such assessment. (ii)In the case of an entity that requires a valid and reliable teacher performance assessment in order to complete the preparation program, the entity may submit in lieu of the information described in clause (i) the pass rate and average score of students taking the teacher performance assessment.
 (B)Entity informationA description of the following: (i)The median grade point average and range of grade point averages for admitted students.
 (ii)The number of students in the entity disaggregated by race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), ethnicity, and gender.
 (iii)The number of hours and types of supervised clinical preparation required for each program. (iv)The total number of students who have completed programs for certification or licensure disaggregated by subject area and by race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student.
 (C)AccreditationWhether the program or entity is accredited by a specialized accrediting agency recognized by the Secretary for accreditation of professional teacher or school leader education programs.
 (D)Designation as low-performingWhich programs (if any) offered by the entity have been designated as low-performing by the State under section 207(a).;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)by inserting and school leader after teacher; and
 (II)by inserting , including teacher performance assessments after the State; (ii)by amending subparagraph (D) to read as follows:
						
							(D)
 (i)Except as provided in clause (ii), for each of the assessments used by the State for teacher or school leader certification or licensure, disaggregated by subject area, race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student—
 (I)for each entity located in the State, the percentage of students at such entities who have completed 100 percent of the nonclinical coursework and taken the assessment who pass such assessment;
 (II)the percentage of all such students in all such programs and entities who have taken the assessment who pass such assessment;
 (III)the percentage of students who have taken the assessment and who enrolled in and completed a teacher or school leader preparation program; and
 (IV)the average scaled score of individuals participating in such a program, or who have completed such a program during the 2-year period preceding the first year for which the annual State report card is provided, who took each such assessment.
 (ii)In the case of a State that has implemented a valid and reliable teacher performance assessment, the State may submit in lieu of the information described in clause (i) the pass rate and average score of students taking the teacher performance assessment, disaggregated by subject area, race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), ethnicity, and gender, except that such disaggregation shall not be required in a case in which the result would reveal personally identifiable information about an individual student.; and
 (iii)by striking subparagraphs (G) through (L) and inserting the following:  (G)For each teacher and school leader preparation program in the State the following:
 (i)The programs’ admission rate and median grade point average and range of grade point averages for admitted students.
 (ii)The number of students in the program disaggregated by race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), ethnicity, and gender.
 (iii)The number of hours and types of supervised clinical preparation required. (iv)Whether such program has been identified as low-performing, as designated by the State under section 207(a).
 (v)For each school leader preparation program in the State, the total number and percentage of program completers placed as principals who are rated as effective or above on the State school leader evaluation and support systems (as described in section 2101(c)(4)(B)(2) of the Elementary and Secondary Education Act of 1965) or, if no such ratings are available, other comparable indicators of performance after three years of leading a school.
 (H)For the State as a whole, and for each teacher preparation entity in the State, the number of teachers prepared, in the aggregate and reported separately by the following:
 (i)Area of certification or licensure. (ii)Academic major.
 (iii)Subject area for which the teacher has been prepared to teach. (iv)The relationship of the subject area and grade span of teachers graduated by the teacher preparation entity to the teacher workforce needs of the State.
 (v)The percentage of teachers graduated teaching in high-need schools. (vi)Race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3))), gender, and ethnicity.; and
 (B)by adding at the end the following:  (3)No requirement for reporting on students not residing in the StateNothing in this section shall require a State to report data on program completers who do not reside in such State.; and
 (3)in subsection (d)(2), by adding at the end the following:  (D)The relationship of the subject area and grade span of teachers graduated by teacher preparation entities across the States to identified teacher shortage areas.
 (E)The number and percentages of such graduates teaching in high-need schools.. 8.Teacher developmentSection 206 of the Higher Education Act of 1965 (20 U.S.C. 1022e) is amended by striking limited English proficient both places it appears and inserting English learner.
 9.State functionsSection 207 of the Higher Education Act of 1965 (20 U.S.C. 1022f) is amended to read as follows:  207.State functions (a)State assessment (1)In generalIn order to receive funds under this Act or under title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.), a State shall conduct an assessment to identify at-risk and low-performing teacher and school leader preparation programs in the State and to assist such programs through the provision of technical assistance.
 (2)Provision of low-performing listEach State described in paragraph (1) shall— (A)provide the Secretary and the general public an annual list of low-performing teacher and school leader preparation programs and an identification of those programs at risk of being placed on such list, as applicable;
 (B)report any teacher and school leader preparation program that has been closed and the reasons for such closure; and
 (C)describe the assessment, described in paragraph (1), in the report under section 205(b). (3)Determination of at-risk and low-performing programsThe levels of performance and the criteria for meeting those levels for purposes of the assessment under paragraph (1) shall be determined by the State in consultation with a representative group of community stakeholders, including, at a minimum, representatives of leaders and faculty of traditional and alternative route teacher and school leader preparation programs, prekindergarten through 12th grade leaders and instructional staff, current teacher and school leader candidates participating in traditional and alternative route teacher or school leader preparation programs, the State’s standards board or other appropriate standards body, and other stakeholders identified by the State. In making such determination, the State shall consider multiple measures and the information reported by teacher preparation entities under section 205.
 (b)Reporting and improvementIn order to receive funds under this Act or under title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.), a State shall—
 (1)report to the Secretary and the general public any programs described in subsection (a); (2)establish a period of improvement and redesign (as established by the State) for programs identified as at-risk under subsection (a);
 (3)provide programs identified as at-risk under subsection (a) with technical assistance for a period of not longer than 3 years;
 (4)identify at-risk programs as low-performing if there is not sufficient improvement following the period of technical assistance provided by the State; and
 (5)subject low-performing programs to the provisions described in subsection (c) (as determined by the State) not later than 1 year after the date of such identification as a low-performing program.
 (c)Termination of eligibilityAny teacher or school leader preparation program that is projected to close— (1)shall be ineligible for any funding for professional development activities awarded by the Department;
 (2)may not be permitted to provide new awards under subpart 9 of part A of title IV; and (3)shall provide transitional support, including remedial services if necessary, for students enrolled in the program in the year prior to such closure.
 (d)Application of the requirementsThe requirements of this section shall apply to both traditional teacher preparation programs and alternative routes to State certification and licensure programs..
 10.General provisionsSection 208(a) of the Higher Education Act of 1965 (20 U.S.C. 1022g(a)) is amended by striking sections 205 and 206 and inserting section 205. 11.Elevation of the education profession studyPart A of title II of the Higher Education Act of 1965 (20 U.S.C. 1022 et seq.) is amended by inserting after section 208 the following:
			
				209.Elevation of the education profession study
 (a)PurposeThe purpose of the elevation of the profession feasibility study is to examine State policies related to teacher and school leader education and certification, produce a comprehensive set of expectations that sets a high bar for entry into the profession and ensures that all entering teachers and school leaders are profession-ready, and develop recommendations to Congress on best practices with respect to elevating the education profession that are evidence-based, reliable, and verified by the field.
					(b)Establishment
 (1)In generalThe Secretary of Education shall establish an Advisory Committee to carry out the elevation of the education profession study described in subsection (c) and make recommendations to Congress on the findings.
 (2)Membership of the Advisory CommitteeThe Advisory Committee shall include representatives or advocates from the following categories: (A)Teacher unions.
 (B)School leader organizations. (C)State and local officials.
 (D)State educational agencies and local educational agencies. (E)Teacher and school leader advocacy organizations.
 (F)School administrator organizations. (G)Institutions of higher education, including colleges of teacher education.
 (H)Civil rights organizations. (I)Organizations representing students with disabilities.
 (J)Organizations representing English learners. (K)Nonprofit organizations representing subject-fields, such as STEM Educator organizations, comprehensive literacy Educator organizations, and arts and humanities educator organizations.
 (L)Professional development organizations. (M)Educational technology organizations.
 (N)Nonprofit research organizations. (O)Organizations representing nontraditional pathways into teacher and school leader education.
 (P)Organizations representing parents. (c)Duties of the Advisory Committee (1)Feasibility studyThe Advisory Committee shall conduct a feasibility study to—
 (A)assess the state of policies and practices related to teacher and school leader education and entry into the profession including barriers to achieving certification and licensure, best practices in producing profession-ready teachers and school leaders, and recruitment and retention of teachers and school leaders in schools;
 (B)compile best practices for educating and training profession-ready teachers and school leaders including evidence-based practices for training teachers and school leaders to support diverse learners, developing teacher and school leaders, and successful pre-service and in-service educational activities;
 (C)review certification and credentialing practices throughout the Nation including minimum standards in each State, differences in types of credentials, and impact of different certification processes in each State for teachers and school leaders who relocate; and
 (D)recommend a comprehensive set of rigorous expectations for States standards to elevate the profession of teaching and to produce profession-ready teachers and school leaders prepared to educate diverse learners in inclusive educational settings.
							(2)Reports
 (A)Not later than 1 year after the Advisory Committee’s first meeting, the Committee shall submit an interim report to the Secretary and to the authorizing committees detailing the methods of the study and progress in developing the set of comprehensive and rigorous expectations.
 (B)Not later than 3 years after the Advisory Committee’s first meeting, the Committee shall submit a final report to the Secretary and to the authorizing committees detailing the findings, recommendations, and suggested set of comprehensive and rigorous expectations.
 (3)Dissemination of informationIn carrying out the study under paragraph (1), the Secretary shall disseminate information found in the study in an accessible format to all stakeholders.
 (4)DatabaseNot later than 180 days after the date of the enactment of this subsection, the Secretary shall produce an electronically accessible clearinghouse of State certification procedures and best State practices for producing and retaining profession-ready teachers and school leaders..
 12.Authorization of appropriationsPart A of title II of the Higher Education Act of 1965 (20 U.S.C. 1022 et seq.) is amended— (1)by redesignating section 209 as section 210; and
 (2)in section 210, as so redesignated— (A)by striking $300,000,000 and inserting $500,000,000;
 (B)by striking 2009 and inserting 2019; and (C)by striking two succeeding and inserting 5 succeeding.
				